Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Drawings
The replacement drawing sheets received on May 16, 2022 have been entered.

1)	The drawings are objected to under 37 CFR § 1.84(h)(2) because the enlarged view of Fig. 2c has not been appropriately labeled. As per 37 CFR § 1.84(h)(2):
When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to “the comer element facilitates locking of at least two formwork panels with each other as well as with the drophead through the slotted window” as recited within lines 11-13 of claim 1, lines 10-12 of claim 10 and lines 12-14 of claim 12. The specification does not appear clear and complete as to any corner element of the formwork panel facilitating a locking of at least two formwork panels with each other. The specification does not appear clear and complete as to any corner element of the formwork panel facilitating a locking of any of the formwork panels with the drophead through the slotted window. The disclosure fails to show or describe side connectors or any mechanism that would serve to lock adjacent formwork panels one to another. The disclosure fails to show or describe any mechanism that would serve to lock the formwork panels to the drophead via the slotted window. How for example, would the fly plate pin 308 lock with the slotted window 103 of the corner element 106?
The specification does not appear clear and complete as to “the wedge has dual action of successive detachment of a corner element formwork panel by releasing the locking followed by gravity-based dropping of fly plate”, (claim 7). The specification does not appear clear and complete as to how the wedge performs a “dual action”. The specification does not appear clear and complete as to the wedge performing an action that detaches a corner element formwork panel. The disclosure fails to show or describe side connectors or any mechanism that would serve to lock adjacent formwork panels one to another. The disclosure fails to show or describe any mechanism that would serve to lock the formwork panels to the drophead via the slotted window. How for example, would the fly plate pin 308 lock with the slotted window 103 of the corner element 106?
The specification does not appear clear and complete as to “the wedge comprises a side guiding . . . the fly plate is interlocked with the wedge through the side guiding”, (claim 8). The disclosure is not clear as to what forms the side guiding or how the side guiding holds the wedge to the fly plate. Fig. 3D of the disclosure appears to illustrate the “side guiding” as formed by two surfaces. However, Fig. 3A appears to illustrate the side guiding as formed by three surfaces. Further, the disclosure is not clear if Fig. 3D is showing a top view of the wedge or if Fig. 3D is showing a bottom (underside) view of the wedge. No underside view of the fly plate is illustrated thus, specific details of the fly plate that might serve to allow a connection with the wedge are not apparent. For example, if the Fig. 3D illustration of the wedge is a top view it would not be clear as to how the wedge would connect with the fly plate.
The specification does not appear clear and complete as to “the wedge comprises . . . an inner sloping level”, (claim 8). The disclosure is not clear as to how the wedge particularly, the inner sloping level interacts with the fly plate or any other element(s) of the disclosed formwork system to hold the fly plate in the upper position. There appears no explanation or illustration of how the wedge particularly, the inner sloping level serves to hole the fly plate in position. What for example, would the inner sloping level lie against to hold (wedge) the fly plate in position? 
The specification does not appear clear and complete as to “the fly plate comprises a fly plate pin hinged to the corner element” as recited within claims 9, 10 and 12. The specification does not appear clear and complete as to “the fly plate pin is unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level” as recited within claims 9 and 11. The specification does not appear clear and complete as to any “fly plate pin hinged to the corner element” or “the fly plate pin is unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level.” How for example, is the fly plate pin 308 hinged to the corner element 106? There appears no connection or hardware between the fly plate pin 308 and the corner element 106 to effect a hinged connection. How is the fly plate pin unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level? The disclosure is not clear and complete as to how the “inner sloping wedge” 310 serves to effect any angular movement of the fly plate 302 or how the “inner sloping wedge” 310 serves to effect any unhinging of the fly plate pin 308.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1, (and claims 2-9 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the comer element facilitates locking of at least two formwork panels with each other as well as with the drophead through the slotted window” as recited within lines 11-13 of claim 1. The specification does not appear clear and complete as to any corner element of the formwork panel facilitating a locking of at least two formwork panels with each other. The specification does not appear clear and complete as to any corner element of the formwork panel facilitating a locking of any of the formwork panels with the drophead through the slotted window. The disclosure fails to show or describe side connectors or any mechanism that would serve to lock adjacent formwork panels one to another. The disclosure fails to show or describe any mechanism that would serve to lock the formwork panels to the drophead via the slotted window. How for example, would the fly plate pin 308 lock with the slotted window 103 of the corner element 106?
The language of claim 7 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “successive detachment of a corner element formwork panel” as recited within line 2 of claim 7. It is not clear as to what is being defined by “successive detachment of a . . . formwork panel.” Further, it is not clear as to what “a corner element formwork panel” serves to define. Would this be the same as or different from “a formwork panel” introduced within line 3 of claim 1?
The language of claim 7 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the wedge has dual action . . . by releasing the locking followed by gravity-based dropping of fly plate” as recited within line 1-3 of claim 7. It is not clear as to how the wedge serves to drop the fly plate particularly since gravity would serve to drop the fly plate. Further, it is not clear as to how the wedge serves to release any locking. Even if the wedge were shown to hold the fly plate in position the wedge would not release locking. A removal or repositioning of the wedge may serve to allow the fly plate to drop but, the wedge itself does not perform any action that serves to allow the fly plate to fall. As well, it would appear that the recited “releasing the locking” and the recited “gravity-based dropping of fly plate” are actually, one and the same action.
The language of claim 8 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the wedge comprises a side guiding . . . the fly plate is interlocked with the wedge through the side guiding.” The disclosure is not clear as to what forms the side guiding or how the side guiding holds the wedge to the fly plate. Fig. 3D of the disclosure appears to illustrate the “side guiding” as formed by two surfaces. However, Fig. 3A appears to illustrate the side guiding as formed by three surfaces. Further, the disclosure is not clear if Fig. 3D is showing a top view of the wedge or if Fig. 3D is showing a bottom (underside) view of the wedge. No underside view of the fly plate is illustrated thus, specific details of the fly plate that might serve to allow a connection with the wedge are not apparent. For example, if the Fig. 3D illustration of the wedge is a top view it would not be clear as to how the wedge would connect with the fly plate.
The language of claim 8 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the wedge comprises . . . an inner sloping level.” The disclosure is not clear as to how the wedge particularly, the inner sloping level interacts with the fly plate or any other element(s) of the disclosed formwork system to hold the fly plate in the upper position. There appears no explanation or illustration of how the wedge particularly, the inner sloping level serves to hole the fly plate in position. What for example, would the inner sloping level lie against to hold (wedge) the fly plate in position?
The language of claim 9 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the fly pate comprises a fly plate pin hinged to the corner element.” The specification does not appear clear and complete as to any “fly plate pin hinged to the corner element.” How for example, is the fly plate pin 308 hinged to the corner element 106? There appears no connection or hardware between the fly plate pin 308 and the corner element 106 to effect a hinged connection.
The language of claim 9 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the fly plate pin is unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level.” The specification does not appear clear and complete as to “the fly plate pin is unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level.” How is the fly plate pin unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level? The disclosure is not clear and complete as to how the “inner sloping wedge” 310 serves to effect any angular movement of the fly plate 302 or how the “inner sloping wedge” 310 serves to effect any unhinging of the fly plate pin 308.

The language of claim 10, (and claims 11 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the comer element facilitates locking of at least two formwork panels with each other as well as with the drophead through the slotted window” as recited within lines 10-12 of claim 10. The specification does not appear clear and complete as to any corner element of the formwork panel facilitating a locking of any of the formwork panels with the drophead through the slotted window. The disclosure fails to show or describe side connectors or any mechanism that would serve to lock adjacent formwork panels one to another. The disclosure fails to show or describe any mechanism that would serve to lock the formwork panels to the drophead via the slotted window. How for example, would the fly plate pin 308 lock with the slotted window 103 of the corner element 106?
The language of claim 10, (and claim 11 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a fly pate comprising a fly plate pin hinged to the corner element” as recited within lines 6-7 of claim 10. The specification does not appear clear and complete as to any “fly plate pin hinged to the corner element.” How for example, is the fly plate pin 308 hinged to the corner element 106? There appears no connection or hardware between the fly plate pin 308 and the corner element 106 to effect a hinged connection.
Claim 11, line 3, “the inner sloping level” lacks antecedent basis within the claim. It is therefore, not clear as to what “the inner sloping level” refers.
The language of claim 11 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the fly plate pin is unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level.” The specification does not appear clear and complete as to how “the fly plate pin is unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level.” How is the fly plate pin unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level? The disclosure is not clear and complete as to how the “inner sloping wedge” 310 serves to effect any angular movement of the fly plate 302 or how the “inner sloping wedge” 310 serves to effect any unhinging of the fly plate pin 308.
The language of claim 12, (and claim 13 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “wherein the comer element facilitates locking of at least two formwork panels with each other as well as with the drophead through the slotted window” as recited within lines 12-14 of claim 12. The specification does not appear clear and complete as to any corner element of the formwork panel facilitating a locking of at least two formwork panels with each other. The specification does not appear clear and complete as to any corner element of the formwork panel facilitating a locking of any of the formwork panels with the drophead through the slotted window. The disclosure fails to show or describe side connectors or any mechanism that would serve to lock adjacent formwork panels one to another. The disclosure fails to show or describe any mechanism that would serve to lock the formwork panels to the drophead via the slotted window. How for example, would the fly plate pin 308 lock with the slotted window 103 of the corner element 106?
The language of claim 12, (and claim 13 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the fly plate comprises a fly plate pin hinged to the corner element” as recited within lines 6-7 of claim 12. The specification does not appear clear and complete as to “the fly plate comprises a fly plate pin hinged to the corner element.” How for example, is the fly plate pin 308 hinged to the corner element 106? There appears no connection or hardware between the fly plate pin 308 and the corner element 106 to effect a hinged connection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 108385969 to Feng et al.    As to claim 10, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Feng et al. discloses, Figs. 1, 9, 11 and 13 for example, a modular slab formwork with easy shuttering and de-shuttering assembly comprising:
a formwork panel 510, wherein the formwork panel comprises a base frame 520/540 and a form-lining, wherein the base frame comprises a chamfered corner element 530 on each corner;
a drophead 100, wherein the drophead is connected to each corner of the formwork panel through the corner element, the drophead comprising a top plate 110, a fly plate 200 comprising a fly plate pin 230 hinged to the corner element, a wedge 300, a stem 120, (or 120/400), a bottom plate, (as seen in annotated Figs. 1 and 2 of Feng et al.) and a locking bolt, (as seen in annotated Figs. 1 and 2 of Feng et al.); and
a prop, (prop, support or scaffold, lines 162-170 of translation), wherein the prop creates a vertical support to the formwork panel through the drophead over a ground surface;
wherein, the fly plate pin is hooked to a slotted window, (e.g., slotted window of 530 that hooks to fly plate pin 230), of each corner element, wherein the corner element facilitates locking of at least two formwork panels with each other as well as with the drophead through the slotted window.
As to claim 11, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the fly plate pin 230 is unhinged by applying a lateral force on the wedge 300 leading to an angular movement of the fly plate through the inner sloping level, (see annotated Fig. 5 of Feng et al.).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101591973 to Li.    As to claim 10, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Li discloses, Figs. 1, 2 and 10-15 for example, a modular slab formwork with easy shuttering and de-shuttering assembly comprising:
a formwork panel 1, wherein the formwork panel comprises a base frame 12 and a form-lining 28, wherein the base frame comprises a chamfered corner element 25 on each corner;
a drophead 3, wherein the drophead is connected to each corner of the formwork panel through the corner element, the drophead comprising a top plate 51, a fly plate 22 comprising a fly plate pin 61 hinged to the corner element, a wedge 21, a stem 2, a bottom plate, (either of upper and lower 58 or 22 as seen in annotated Fig. 2 of Li) and a locking bolt, (as seen in annotated Fig. 2 of Li); and
a prop, 11 wherein the prop creates a vertical support to the formwork panel through the drophead over a ground surface;
wherein, the fly plate pin is hooked to a slotted window, (e.g., slotted window of 25 that hooks to fly plate pin 61), of each corner element, wherein the corner element facilitates locking of at least two formwork panels with each other as well as with the drophead through the slotted window.
As to claim 11, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the fly plate pin 61 is unhinged by applying a lateral force on the wedge 21 leading to an angular movement of the fly plate through the inner sloping level, (see annotated Fig. 4 of Li).


Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. Applicant’s remarks within pages 10-13 of the response have been noted. However, a full review of the disclosure does not set forth a clear and complete description of the claimed invention.
The specification does not appear clear and complete as to how the corner element 106 of the formwork panel facilitates a locking of at least two formwork panel with each other. How does the corner element of the formwork panel facilitating a locking of at least two formwork panel with each other? As stated in the above rejection the disclosure fails to show or describe side connectors or any mechanism that would serve to lock adjacent formwork panels one to another. Further, the disclosure fails to show or describe any mechanism that would serve to lock the formwork panels to the drophead via the slotted window. How for example, would the fly plate pin 308 lock with the slotted window 103 of the corner element 106? From what is shown and described the fly plate pin 308 would not be able to extend through any slotted window 103 in any form of tilting action. In fact, it appears that if the slotted pin were to extend through the slotted window 103 the formwork panel would not lie in a horizontal fashion to allow concrete to be placed thereover. 
Thus, it is not seen how “the fly pate comprises a fly plate pin hinged to the corner element.” There appears no connection or hardware between the fly plate pin 308 and the corner element 106 to effect a hinged connection and, as stated above it appears that if the slotted pin were to extend through the slotted window 103 the formwork panel would not be able to maneuver in a tilting motion. The instant disclosures allusion to an inner sloping level does not serve to clarify how any hinged or tilting motion would be effected.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                       /MICHAEL SAFAVI/                                                                                  Primary Examiner, Art Unit 3631                                                                                                                      

MS
August 04 2022
Annotated Fig. 5 of Feng et al.:

    PNG
    media_image1.png
    818
    433
    media_image1.png
    Greyscale


Annotated Fig. 5 of Feng et al.:

    PNG
    media_image2.png
    268
    430
    media_image2.png
    Greyscale


Annotated Fig. 4 of Li:

    PNG
    media_image3.png
    411
    376
    media_image3.png
    Greyscale

Annotated Fig. 2 of Li:

    PNG
    media_image4.png
    795
    421
    media_image4.png
    Greyscale